Citation Nr: 0411082	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  99-14 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a disability manifested by 
low blood pressure and dizziness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel






INTRODUCTION

The veteran had active military service from May 1985 to October 
1985. 
 
This appeal arises before the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision of the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (M & ROC) in 
Wilmington, Delaware, which denied the veteran's claim seeking 
entitlement to service connection for hypotension.  

In November 2000, the Board remanded the issue for further 
development.

In December 2002 the M & ROC affirmed the denial of entitlement to 
service connection for low blood pressure and dizziness 
(previously diagnosed as hypotension).


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the veteran had 
orthostatic hypotension prior to his entry into active duty 
service, and the veteran's orthostatic hypotension did not 
increase in severity beyond the natural progression of the 
disability during his active service.

2.  The veteran does not currently have hypotension, or a 
disability manifested by low blood pressure and dizziness.


CONCLUSION OF LAW

A grant of service connection is not warranted for a disability 
manifested by low blood pressure and dizziness.  38 U.S.C.A. §§ 
1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's November 1984 enlistment examination indicated a 
clinically normal vascular and neurologic system.  His blood 
pressure was reported as 140/66 sitting with a pulse of 72.  
According to the veteran's medical history report at the time, he 
never had and did not presently have dizziness or fainting spells, 
or high or low blood pressure.  The report indicated that he had 
incurred a head injury, and experienced eye trouble in 1980 after 
being kicked in the eye.  According to an October 1984 medical 
history report, the veteran was hospitalized after being kicked in 
the eye when he was 15 years old.  

In May 1985, the veteran complained of dizziness upon standing up 
after being in a sitting position.  In August 1985, he complained 
of a two year history of intermittent episodes of dizziness.  He 
stated that his dizzy spells currently occurred approximately once 
every other week.  At his examination, he stated that he recently 
had passed out, and reported that symptoms occurred when he leaned 
over and stood up suddenly.  His blood pressure was reported as 
130/70 when lying down and 130/85 when standing up.  His pulse was 
48.  

Another medical report dated in August 1985 noted the veteran's 
recurrent problem of feeling lightheaded for the past two years, 
after going from a bent or sitting position to a standing 
position.  

In September 1985, it was documented that the veteran had a 
history of recurrent presyncopal and syncopal episodes since 
incurring a severe concussion when he was hit by a van while 
riding his bicycle at age 14.  He was in a coma for eight hours 
following this incident.  He had a second concussion at age 15 
when he was kicked in the head, requiring surgery on his left eye.  
Afterwards, he frequently missed school due to recurrent dizzy 
spells, and presyncopal and syncopal episodes.  
Upon examination, the veteran's blood pressure was reported as 
132/82 lying down, 134/86 sitting down, and 136/86 standing up.  
His pulse was 56.  The assessment was presyncopal and syncopal 
episodes of unknown etiology.

Naval hospital examination reports dated in September 1985 show 
the veteran had orthostatic hypotension that occurred several 
times each week, and this led to a brief blackout once every two 
weeks.  His neurology exam was normal but for a pulse of 48.  His 
blood pressure was noted as 130/80 sitting and lying down.  The 
impression noted was orthostatic hypotension, chronic, which 
existed prior to entry into service.  Low pulse was probably 
reflective of fitness, but due to association with head trauma.  

In September 1985, the veteran was further examined and a Medical 
Board Report was issued.  It noted that the veteran had frequent 
episodes of nearly losing consciousness and occasionally losing 
consciousness, over the past four years.  He described these as 
occurring predominantly when he stood after having been lying down 
for a long period of time.  With these episodes, his vision would 
gray and he became lightheaded.  These blackouts began after a 
series of head traumas at age 15.  Presently, the blackouts 
occurred once every two to three weeks.  The final diagnosis was 
syncope and presyncope associated with previous head trauma, which 
existed prior to entry into service.

The veteran's October 1985 separation examination indicated a 
clinically normal 
vascular and neurologic system.  His blood pressure was noted as 
112/80 sitting with a pulse of 86.  Notes included "Medical Board 
for syncopal and presyncopal episodes."  

In a statement dated in January 1990, the veteran indicated that 
he had received medical treatment in August 1985 for his 
complaints regarding dizziness, blackouts and blurred vision.  He 
was treated for approximately two to three weeks.  He stated that 
the above complaints occurred due to long periods of exercising in 
the hot sun and hard physical work.




In July 1998, the veteran filed a claim seeking service connection 
for hypotension.  He stated that this condition had existed since 
his discharge from service.  

A July 1998 medical report shows the veteran had a history of 
dizziness and past hypotension.  It was noted that he had recent 
symptoms.  The assessment was "syncope:  bradycardia hypotension."  
Low blood pressure, head injury and dizziness was noted under the 
"personal history" section of the report.  
According to an October 1998 radiology report, hypotension was 
noted in the clinical history section of the report.  Another 
October 1998 report noted a history of dizziness and 
lightheadedness.  The assessment was history of dizziness with 
bradycardia.

In January 1999, the M & ROC denied service connection for 
hypotension because there was no record of treatment in service 
for hypotension.  In the March 1999 Notice of Disagreement (NOD), 
the veteran claimed that his hypotension did not exist until after 
his discharge from the Navy.  According to the substantive appeal 
filed in June 1999, the veteran stated that he was first diagnosed 
with hypotension in service and, therefore, believed his condition 
should be service-connected.

In November 2000, the Board remanded the case to request 
additional medical records and to obtain a current examination.  
The issue was recharacterized as "entitlement to service 
connection for a disability manifested by low blood pressure and 
dizziness."   

In November 2002, the veteran received a VA neurological 
examination.  The VA examiner reviewed the claims file prior to 
examination.  It was recorded that the veteran was struck by a car 
while riding a bicycle in 1979 at age 14, was knocked unconscious 
for eight hours, but had no residual symptoms.  In 1980, he was 
kicked in the head without loss of consciousness, and suffered a 
blow-out fracture of the left orbit with residual diplopia due to 
damage of the left medial rectus muscle.  




In 1985, the veteran began experiencing lightheadedness, 
especially when standing from a seated position or when 
straightening up from bending over.  In late 1985, he stood up 
from the toilet, felt lightheaded and noted dimming of vision, and 
fainted with brief loss of consciousness.  Neurological evaluation 
results indicated normal Holter monitor, normal 
electroencephalogram (EEG), normal neurological examination, and 
physical examination remarkable only for orthostatic hypotension 
and bradycardia.  The veteran at the time was not on medication.  
Since discharge, he had numerous episodes of syncope of brief 
duration, all occurring while standing up.  

At the November 2002 examination, it was noted that the veteran 
continued to have orthostatic lightheadedness associated with 
dimming of vision.  He denied any similar episodes occurring prior 
to entry into service, although notes in the claims file indicated 
otherwise.  The examination results indicated that his blood 
pressure was 125/72 with a pulse of 57 when seated, and 136/78 
with a pulse of 70 when standing.  Standing blood pressure after 
three minutes was 119/79 with a pulse of 70.  He was alert and 
oriented x three.  

The diagnosis stated that his neurological examination was normal.  
His history and symptoms were consistent with a diagnosis of 
presyncope and syncope secondary to orthostatic hypotension, even 
though orthostatic changes were not demonstrated on examination.  
The etiology of his orthostatic symptoms was not clear.  There was 
no evidence of autonomic or peripheral neuropathy.  

At the November 2002 VA examination, the veteran was also examined 
in regard to hypotension.  His claims file was reviewed.  It 
revealed that on June 26, 1980, at the age of 14, his blood 
pressure reading was 98/60 after an incident where he was kicked 
on the left side of the face with trauma to the left orbital and 
periorbital areas.  Other blood pressure readings following this 
incident were 110/52, 110/50 and 100/60, all on June 27, 1980; 
90/60 on June 29, 1980; and 94/50 and 98/58 readings which were 
undated.  While in service in August 1985, the veteran's blood 
pressure readings were 132/82 supine, 134/86 sitting, and 136/86 
standing.  


The examiner noted that in September 1985, the veteran was 
suspected of having orthostatic hypotension with mild 
dysautonomia, but his blood pressure readings were 130/80 sitting 
and lying, where there was no fall in blood pressure with change 
of position.  A naval center medical record from September 1985 
indicated that the veteran had no orthostatic hypotension, and 
that he had blood pressure of 106/80.  

The veteran continued to complain of dizziness since he was in 
service.  Dizziness occurred on changing from sitting to standing 
position or on standing after a period of rest.  He described the 
dizziness as "lightheadedness" rather than true vertigo.  The 
November 2002 examination results indicated that the veteran's 
blood pressure was 126/84 sitting, 130/86 standing and 130/80 
supine, with a pulse of 56.  The diagnosis was that there was no 
evidence of either hypotension or orthostatic hypotension on 
present examination.  

Although suspected to have orthostatic hypotension during service, 
the VA examiner stated that blood pressure results upon 
examination revealed no orthostatic hypotension.  There was no 
evidence of documentation of hypotension during service.  The 
examiner noted that blood pressure readings in 1980 at the time of 
his head injury were somewhat low, and that records did not 
indicate whether blood pressure was associated with any dizziness.  
The examiner also noted that blood pressure of this magnitude 
could not be labeled "hypotension" unless it could be demonstrated 
that it was a fall from a baseline blood pressure and especially 
if it were associated with other signs and symptoms.  

Review of the claims file, specifically a November 1990 Board 
decision, indicated that the veteran had presyncopal and syncopal 
episodes and memory loss episodes prior to entering service.  The 
examiner stated that based on his review of the claims file, there 
was no other evidence that would warrant alteration of these 
conclusions.


In a statement dated in February 2003, the veteran disagreed with 
the denial of his service connection claim for hypotension.  He 
stated that at his VA exam dated in November 2002, the examiner 
stated that the etiology of his orthostatic symptoms was not 
clear.

Private physician Dr. RS (initials) submitted a medical statement 
dated in September 2003.  The physician stated that upon reviewing 
the claim, the veteran had significant postural hypotension, which 
was service-connected and his request for benefits was previously 
denied.  Dr. RS noted that the veteran was not diagnosed with 
postural hypotension at his November 2002 VA examination.

Upon examination, Dr. RS noted the veteran's blood pressure as 
114/70 sitting with a pulse of 74, and 110/68 supine with a pulse 
of 70.  After being supine for ten minutes, he sat up immediately.  
His blood pressure was 110/70 with a pulse of 72.  After sitting 
ten minutes and then standing, his immediate blood pressure was 
112/72 with a pulse of 70, and standing blood pressure after ten 
minutes was 112/68 with a pulse of 72.  All of the readings were 
physiological.  Dr. RS stated that he could not detect any 
evidence of postural hypotension, and had nothing to add to the 
previous reports issued from this clinic.   


Analysis

Preliminary Matter: Duties to Notify & to Assist

As a preliminary matter, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was enacted. Pub. L. No. 106-475, 
114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to clarify 
VA's duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA codifies VA's duty to assist, and essentially 
states that VA will make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A.  



Implementing regulations for the VCAA were subsequently enacted, 
which were also made effective November 9, 2000, for the most 
part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.159).  
 
In this case, there was a procedural irregularity in the 
development of the claim.  The veteran was not provided with the 
information required under VCAA until after the M & ROC's initial 
decision on this claim.  However, as a result of the ongoing 
development of the claim, this procedural irregularity did not 
result in prejudice to the claimant.  The veteran was in fact 
provided with the information required under VCAA, and he had an 
opportunity to respond to the notices before the claim was 
re-adjudicated in January 2004.  

In March 2001, the M & ROC sent the veteran a letter providing the 
notices required under VCAA.  In the letter of March 2001, the M & 
ROC explained the information and evidence needed to substantiate 
his claim of service connection for a hypotension, or low blood 
pressure, with specific references to the need to provide medical 
reports showing an injury in service or a disease that began in or 
was made worse during service, to provide medical evidence showing 
a current physical or mental condition, and to provide medical 
evidence showing a relationship between his current disability and 
an injury or disease in service.  

The letter also explained what portion of the evidence and 
information would be obtained by VA, noting, for example, that VA 
would attempt to obtain such things as medical records, employment 
records, and records of other Federal agencies.  

With regard to the claimant's responsibilities in the development 
of the claim, the letter of March 2001 explained that the claimant 
needed to provide VA with such information as the names and 
addresses of persons and agencies having records relevant to the 
claim, along with a statement of the approximate time frames of 
the records.  

Finally, in letters dated in December 2001 and February 2002, the 
claimant was asked to tell VA about any information or evidence he 
wanted VA to try to get for him.  While this statement may not be 
worded exactly to give the claimant notice that he should provide 
any evidence in his possession that pertains to the claim, the 
claimant was aware of the need to provide such evidence.  Over the 
course of more than two and a half years following March 2001, the 
claimant actively participated in the development of the claim.  

For example, he signed an authorization form to release medical 
information, provided private medical evidence, submitted personal 
statements in support to his claim, and completed a VA 
examination.  Thus, the letter of March 2001, as well as several 
other documents sent to the claimant during the course of the 
development of the claim, provided notices as required under the 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

However, as noted above, there was a procedural irregularity.  The 
notice letter was dated in March 2001, or about two years after 
the M & ROC initially decided the case.  Both 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) require that information be 
provided when the claim is filed, and, as noted in Bernard v. 
Brown, 4 Vet. App. 384 (1993), notice alone does not make a 
procedure fair, but rather, notice must be combined with an 
adequate opportunity to be heard.  In this case, such opportunity 
to be heard was provided to the claimant.  

The development of the claim continued for about two and a half 
years after March 2001, and the veteran participated in that 
development.  In the 18 months following March 2001, several 
important items of evidence were added to the record, including 
private medical records in October 2001 and September 2003, 
statements in support of the claim, and an examination report from 
the veteran's VA examination in November 2002.  

In January 2004, the M & ROC reviewed the evidence of record, re-
adjudicated the claim, and sent the claimant a supplemental 
statement of the case.
 
In conclusion, the claimant has been provided with notices as 
required under VCAA, and he has been provided with an adequate 
opportunity to be heard with regard to the substantive matters 
covered in the notices.  In view of the development that has been 
undertaken in this claim, the requirements of VCAA have been met.  
At this point, there is no reasonable possibility that further 
development would aid in the substantiation of the claim.  For 
this reason a remand for further development is not required.


Service Connection

Service connection involves many factors, but basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service, or if pre-existing such service, was aggravated 
therein.  This may be accomplished by affirmatively showing 
inception or aggravation during service or through the application 
of statutory presumptions. 
38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303 (2003).

The veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into service, 
or where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
Only such conditions as are recorded in examination reports are to 
be considered as noted.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304 (b) (2003).

A preexisting disease or injury will be considered to have been 
aggravated during service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of the 
disease.  Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity during 
wartime service.  This includes medical facts and principles which 
may be considered to determine whether the increase is due to the 
natural progress of the condition.  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service. 38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306. (2003).

In this case, although it was deteramined that he was in sound 
condition at entrance into active service, the evidence shows that 
the veteran had orthostatic hypotension prior to entry into active 
service.  Both the veteran's service induction and separation 
examinations indicated clinically normal vascular and neurologic 
systems.  At induction, the veteran's blood pressure was 140/66 
while sitting.  His blood pressure at separation was 112/80 while 
sitting.  

An August 1985 medical report noted that the veteran's recurrent 
problem of feeling lightheaded, after going from a sitting 
position to a standing position, had existed for two years.  In a 
one September 1985 medical report, it was noted that he had a 
history of recurrent presyncopal and syncopal episodes, after 
incurring two concussions at age 14 and 15 prior to service.  He 
frequently missed school due to recurrent dizzy spells, and 
presyncopal and syncopal episodes.  In another September 1985 
medical report, however, the examiner indicated that the veteran 
had orthostatic hypotension, chronic, which existed prior to entry 
into service.  

These facts and circumstances constitute clear and unmistakable 
evidence to rebut the presumption of soundness, and it must be 
concluded that the veteran had a disability manifested by low 
blood pressure and dizziness which preexisted service.  38 C.F.R. 
§ 3.303 (c), 3.304 (b) (2003).   

Since the presumption of soundness has been rebutted, service 
connection for a disability manifested by low blood pressure and 
dizziness can only be granted if the preservice condition was 
aggravated by service.  In determining whether there was 
aggravation in service, the first question that must be resolved 
is whether there was an increase in disability during service.  In 
answering this question, it is noted that while the service 
medical records do show complaints of dizziness and 
"lightheadedness" during service, they do not show findings or 
treatment of a continuing problem with low blood pressure.  
The evidence from service shows that in November 1984 at 
induction, the veteran's blood pressure was reported as 140/66 
sitting with a pulse of 72.  In May 1985, his blood pressure was 
reported as 130/70 lying down and 130/85 when standing up, with a 
pulse of 48.  In September 1985, his blood pressure was reported 
as 132/82 lying down, 134/86 sitting down, and 136/86 standing up.  
His pulse was 56.  Compared to his pre-service low blood pressure 
readings, including his reading of 90/60 in June 1980, the 
veteran's blood pressure readings in service do not demonstrate 
that he had ongoing low blood pressure problems.  They also do not 
show that his blood pressure fell when rising to stand or changing 
positions.  

Post-service evidence does not indicate or suggest that there was 
an increase in the veteran's disability manifested by low blood 
pressure and dizziness during service.  
The examiner from the November 2002 VA examination noted that 
although it was suspected that the veteran may have had 
orthostatic hypotension during service, blood pressure readings 
taken during service revealed no orthostatic hypotension.  

The examiner made reference to the veteran's blood pressure 
readings in August 1985 of 132/82 supine, 134/86 sitting, and 
136/86 standing.  Furthermore, the VA examiner referred to the 
veteran's September 1985 medical report where he was suspected of 
having orthostatic hypotension with mild dysautonomia, but his 
blood pressure readings were 130/80 sitting and lying, where there 
was no fall in blood pressure with change of position.  The 
examiner concluded at the November 2002 VA exam that there was no 
evidence of documentation of hypotension during service.  

Furthermore, the evidence of record shows that the veteran does 
not have a current disability manifested by low blood pressure and 
dizziness.  According to the November 2002 VA hypotension exam 
report, the examiner concluded that there was no evidence that the 
veteran currently had either hypotension or orthostatic 
hypotension.  At the November 2002 hypotension exam, the veteran's 
blood pressure was reported as 126/84 sitting, 130/86 standing and 
130/80 supine, with a pulse of 56.  

At the November 2002 VA exam regarding neurological disorders, the 
veteran's blood pressure was measured as 125/72 seated with a 
pulse of 57, and 136/78 standing with a pulse of 70.  His standing 
blood pressure after three minutes was 119/79 with a pulse of 70.  
The VA examiner concluded that his neurological exam was normal.  
He further stated that the veteran's history and symptoms were 
consistent with diagnosis of presyncope and syncope secondary to 
orthostatic hypotension, even though orthostatic changes were not 
demonstrated on today's exam.  Although the VA examiner stated 
that the etiology of the veteran's orthostatic symptoms was not 
clear, he also stated that there was no evidence that the veteran 
currently had either hypotension or orthostatic hypotension.

Furthermore, evidence from private physician Dr. RS bolsters the 
conclusion that the veteran does not have a current disability 
manifested by low blood pressure and dizziness.  While the 
physician's report initially stated that the veteran "has 
significant postural hypotension, which is service connected," Dr. 
R. S.'s subsequent examination of the veteran leads to the 
conclusion that the veteran currently did not have postural 
hypotension.  

Upon his examination, Dr. RS noted that the veteran's blood 
pressure as 114/70 sitting with a pulse of 74, and 110/68 supine 
with a pulse of 70.  After being supine for ten minutes, the 
veteran sat up immediately.  His blood pressure was 110/70 with a 
pulse of 72.  After sitting ten minutes and then standing, his 
immediate blood pressure was 112/72 with a pulse of 70, and the 
veteran's standing blood pressure after ten minutes was 112/68 
with a pulse of 72.  Following his examination, Dr. RS stated that 
he could not detect any evidence of postural hypotension.  

As the evidence does not show that a disorder manifested by low 
blood pressure and dizziness increased in severity during service, 
it cannot be conceded that a disorder manifested by low blood 
pressure and dizziness was aggravated during service.  
Furthermore, the severity of the disorder has not only not 
increased, but instead, the disorder has been resolved.  The 
current examination reports demonstrate that the veteran does not 
have a disability manifested by low blood pressure and dizziness.  
In the absence of a current disability, there is no basis for a 
grant of service connection.  Accordingly, the claim of service 
connection for disability manifested by low blood pressure and 
dizziness must be denied.


ORDER

Entitlement to service connection for a disability manifested by 
low blood pressure and dizziness is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



